Title: To Thomas Jefferson from Lewis Leroy, 18 January 1809
From: Leroy, Lewis
To: Jefferson, Thomas


                  
                     
                        on or before 18 Jan 1809
                     
                  
                  The Petition of Lewis Leroy of the town of Washington State of north Carolina
                  Your Petitionner Humbly Sheweth, that in august Last he obtained from the Collector of this Port a Permission to Send out to guadeloupe a Certain Schooner Called the union to bring proprety belonging to your Petitionner that was Left there prior to the embargo, that the Said Schooner Returned to this Port in october Last having on board a part of a Load of Molasses and Sugar the Sole proprety of your Petitionner &  a Lady Passenger with two Servants, one of them a Woomen of Colour (Free). the other a boy the nurse of an Infant belonging the Passenger, that Such importation of the Slave beeing Contrary to the Laws of the United States in force Since March 1808. the Collector has made a Seisure of the Vessell and Cargo a Libell is instituted against both & your Petitionner Fears the whole will be Forfeited unless you Can Relieve Him From his Distressed Situation;
                  your Petitionner begs Leave to assert that the Vessell was not fitted out for the intents of importing Slaves into the United States, but expressly to bring in his proprety, that he did not even Suppose there would have bee any passengers brought in her had he Known it he would have guarded against it,
                  your Petitionner is a ship owner who has resided here these thirteene years past, during that period he has allways behaved himself as a good Citizen in observing faithfully the Laws of the Land, that this instance is the first where in he is implicated unvolontary in a breach of the Kind;
                  your Petitionner therefore addresses you Humbly with all the Confidence a good Citizen has in demanding redress as he is inform’d with you alone power Rest to afford relief, your Petitionner is Convinced that his assertion will be Supported per the Honourable Thomas Blount the Representative of this District who Knows your Petitionners Carracther & will Join in Saying that your Petitionner has a Large Family who Soley relys upon him For Support, adding the many Losses your Petitionner experienced of Late years gives him all the Claim upon your Benevolence in granting him Relief. 
                  Your Petitionner in dutie Bound will For ever Pray For you.
                  
                     Ls Leroy 
                     
                  
               